                                Case 4:12-cv-00106-WTM Document 107 Filed 08/31/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  JOSEPH WILLIAMS,

                  Petitioner,
                                                                 AMENDED JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV412-106

                  WARDEN ERIC SELLERS,

                  Respondent.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with this Court's Order dated August 30, 2021, Joseph Williams'

                     petition under 28 U.S.C. § 2254 is denied and the petitioner is denied a COA to his
                     ineffective assistance of trial counsel claim and his ineffective assistance of appellate counsel
                     claim. This case stands closed.




           August 31, 2021                                                      John E. Triplett, Clerk of Court
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
